MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                    Oct 18 2018, 7:52 am
this Memorandum Decision shall not be
                                                                               CLERK
regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Curtis T. Hill, Jr.
Oldenburg, Indiana                                       Attorney General of Indiana
                                                         Ian McLean
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Marlon Jackson,                                          October 18, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-825
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable John Christ,
Appellee-Plaintiff.                                      Magistrate
                                                         Trial Court Cause No.
                                                         49G14-1603-F6-10184



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-825 | October 18, 2018                    Page 1 of 5
                               Case Summary and Issues
[1]   Following a bench trial, Marlon Jackson was convicted of possession of

      marijuana, a Class B misdemeanor. Jackson presents two issues for our review,

      both of which we addressed in detail in Jackson’s prior interlocutory appeal.

      See Jackson v. State, No. 49A04-1701-CR-89 (Ind. Ct. App. Aug. 8, 2017).

      Having already addressed Jackson’s arguments on interlocutory appeal, we

      apply the law of the case doctrine and affirm in all respects.



                            Facts and Procedural History
[2]   Around 10:00 p.m. on the evening of March 13, 2016, Officer Brian Zotz of the

      Indianapolis Metropolitan Police Department observed a vehicle driving

      backwards on 36th Street in Indianapolis. Officer Zotz assumed that the driver

      had missed a turn and watched the vehicle stop at a stop sign before proceeding,

      backwards, through the intersection. Concerned about heavy traffic and the

      vehicle’s now rear-facing headlights, Officer Zotz initiated a traffic stop.


[3]   Officer Zotz exited his vehicle and approached the driver, later identified as

      Jackson. During this time, Officer Zotz observed Jackson remove a ball cap

      and appear to place it on the floorboard of the vehicle. Officer Zotz made

      contact with Jackson and his passenger at the driver’s side window. Officer

      Zotz stated Jackson was “leaning hard to his right with his arms and his body

      postured toward the center of the vehicle.” Transcript, Volume II at 54.

      Jackson told Officer Zotz that a mechanical issue prevented the vehicle from


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-825 | October 18, 2018   Page 2 of 5
      driving forward and that he was headed to his home on Rural Avenue,

      approximately a mile away.


[4]   As Jackson attempted to locate his identification, he opened the vehicle’s center

      console. From his vantage point outside the vehicle, Officer Zotz noticed a

      digital scale inside the console, which Officer Zotz knew from his prior training

      and experience to be commonly associated with the distribution of illegal drugs.

      Jackson and his passenger continued to reach around the floorboard area of the

      vehicle as Officer Zotz collected the vehicle’s registration. Officer Zotz

      returned to his vehicle to run Jackson’s information and requested a back-up

      officer who arrived shortly thereafter. Officer Zotz and a second officer

      approached Jackson and instructed him to exit the vehicle. Officer Zotz

      smelled the odor of raw marijuana on Jackson’s person and subsequently

      conducted a pat-down search of Jackson’s outer clothing for weapons. Officer

      Zotz returned to the vehicle in order to locate the digital scale and as he lifted

      Jackson’s hat from the floorboard, he noticed a small amount of marijuana and

      marijuana seeds on the vehicle’s floorboard.


[5]   Jackson later admitted that he had marijuana in his pocket and Officer Zotz

      conducted a search of Jackson’s person revealing a clear plastic bag containing

      what was later confirmed to be 7.13 grams of marijuana. Jackson was arrested

      and charged with possession of marijuana, a Class B misdemeanor.


[6]   On July 25, 2016, Jackson filed a motion to suppress. After a hearing on

      November 3, the trial court denied Jackson’s motion but certified its order for


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-825 | October 18, 2018   Page 3 of 5
      interlocutory appeal. This court accepted jurisdiction on February 3, 2017. In

      his appeal, Jackson claimed the trial court erred by denying his motion to

      suppress as certain evidence was obtained in violation of his rights under the

      Fourth Amendment to the United States Constitution and Article 1, Section 11

      of the Indiana Constitution. In a memorandum decision issued on August 8,

      2017, we held Officer Zotz possessed reasonable suspicion under both

      constitutional provisions and concluded the trial court properly denied

      Jackson’s motion to suppress. Jackson, No. 49A04-1701-CR-89 at *2-4.


[7]   The case proceeded to a bench trial on March 20, 2018. The trial court

      overruled Jackson’s objections to the admission of the previously challenged

      evidence and found Jackson guilty of possession of marijuana, a Class B

      misdemeanor. Jackson was sentenced to sixty days in the Marion County Jail

      with fifty-two days suspended. Jackson now appeals.



                                 Discussion and Decision
[8]   The law of the case doctrine is a discretionary tool. Cutter v. State, 725 N.E.2d
401, 405 (Ind. 2000). The doctrine allows “appellate courts [to] decline to

      revisit legal issues already determined on appeal in the same case and on

      substantially the same facts[,]” and it may be applied “only to those issues

      actually considered and decided on appeal.” Id. (internal quotation marks

      omitted). The doctrine exists “to promote finality and judicial economy[,]” id.,

      and applies to issues which were decided by an interlocutory appeal when the

      same claims are repeated on appeal from a completed trial, Harper v. State, 963

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-825 | October 18, 2018   Page 4 of 5
N.E.2d 653, 658 (Ind. Ct. App. 2012), aff’d on reh’g, 968 N.E.2d 843 (Ind. Ct.

       App. 2012), trans. denied.


[9]    We considered and decided the issues presented here in Jackson’s prior

       interlocutory appeal, holding Officer Zotz possessed reasonable suspicion when

       he conducted a traffic stop on Jackson’s vehicle and the trial court therefore did

       not err in denying Jackson’s motion to suppress. Jackson, No. 49A04-1701-CR-

       89 at *4. Jackson has not presented any new arguments or authority for

       reconsideration. Absent “extraordinary circumstances” or a showing the

       original decision was “clearly erroneous and would work a manifest

       injustice[,]” Leatherwood v. State, 880 N.E.2d 315, 319 (Ind. Ct. App. 2008),

       trans. denied, we apply the law of the case doctrine and decline to revisit the

       issues presented. Therefore, we affirm in all respects.



                                               Conclusion
[10]   Having already considered and decided in Jackson’s prior interlocutory appeal

       the issues presented here, we apply the law of the case doctrine and affirm in all

       respects.


[11]   Affirmed.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-825 | October 18, 2018   Page 5 of 5